—Appeal from that part of an order of the Court of Claims (Hanifin, J.), entered February 24, 1992, which struck certain claims for damages from the claim.
Upon its dismissal of several causes of action in the claim, the Court of Claims did not err in dismissing all damage claims other than those based on the surviving causes of action. Although claimants sought damages for litigation and related expenses, loss of earnings, and for compensation for the commission of acts constituting infliction of indignity or shame or acts resulting in the loss of liberty and civil rights, the record was devoid of any factual allegations which would allow the award of such damages. Claimants’ remaining contentions have been considered and rejected as unpersuasive.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, without costs.